431




          OFFICE   OF THE AlTORNEY   GENERAL    OF TEXAS
                              AUSTIN
gnovcIIoLLLc8s
*wo11(1[1
        OrnrnAL                                     ,: .:




    %l, Aot*mDhLo~ldmLI%I
    cidentto or&rlrl8atioa    Ot 8
    arid County,out of ,rtatr
    dirtriat radar tornw JC <




                                           rrtum,   488um.8   to
                                          loo6Go&r01 Diarict
                                          rlwiodCwpMral
                                        or 4 ~,rlodof ten (10)
                                      1, followingtb ldo;tion
                              432




          Zt 18 ml1 oett1r4
r u le,
      8t*tu ter
~fhtlvr   drte .
                                     433


805or~blr   Bueu   Oiler,   Pa&* 3
.
    434
                              43


doaer8bl.e   &a008   Gilor,
4;
43:
 ,


438